Citation Nr: 1619828	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  11-03 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1994.
 
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO) in St. Petersburg, Florida.
 
In January 2015, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

In April 2015, the Board, in pertinent part, denied entitlement to an initial compensable rating for bilateral hearing loss.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Order, the Court, pursuant to a Joint Motion for Partial Remand, vacated the prior denial and remanded the appeal to the Board.

The claim is once again before the Board for consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The Veteran's bilateral hearing loss has not been manifested by worse than Level III hearing in the left ear and Level I hearing in the right ear; or, Level II hearing bilaterally, according to 38 C.F.R. § 4.85, Table VI.





CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.10, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes duties on the part of VA to notify and assist claimants for VA benefits.  Here, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
At the January 2015 Board hearing, testimony was elicited by the representative and the Veterans Law Judge regarding the Veteran's symptomatology during and since service; thus the material issue on appeal was fully developed.  38 C.F.R. § 3.103(c)(2) (2015).

Increased Rating
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of staged ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  Given that the Veteran has appealed the initial evaluation assigned, the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  Fenderson, 12 Vet. App. at 119.

The Veteran claims entitlement to an initial compensable rating for bilateral hearing loss.  Evaluations of defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  38 C.F.R. § 4.85.
 
To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In December 2009, a VA examiner noted that the Veteran reported difficulty in a conversation with more than one person and would ask people to repeat themselves in meetings.  Puretone threshold testing revealed the following:


1000
2000
3000
4000
Left
30
45
55
65
Right
35
40
50
60

These findings equate to an average threshold loss of 46.25 decibels in the right ear and 48.75 decibels in the left ear.  Speech recognition was 92 percent in the right ear and 88 percent in the left ear.  Turning to 38 C.F.R. §§ 4.85, 4.86 these findings show Level I hearing in the right ear and Level II hearing in the left, resulting in a noncompensable rating.

At a May 2010 private audiology examination, the Veteran reported that it was difficult to hear with any kind of background noise and that it was hard to be in a room with a lot of people talking which, he claimed, affected him socially and professionally.  Puretone threshold testing showed the following:


1000
2000
3000
4000
Left
35
45
60
60
Right
35
45
55
55

The average threshold loss for the right and left ears was 47.5 and 50 decibels, respectively.  Word recognition was tested using the W22 test and was 88 percent bilaterally.  There is no indication that a Maryland CNC speech discrimination test was conducted.  Under 38 C.F.R. §§ 4.85, 4.86 these findings show a Level II hearing loss for each ear which equates to a noncompensable rating.

At an October 2010 VA examination, puretone threshold testing revealed the following:


1000
2000
3000
4000
Left
35
40
60
50
Right
35
40
50
50

The average threshold loss for the right and left ears was 43.75 decibels and 46.25 decibels, respectively.  Maryland CNC speech recognition was 92 percent in the right ear and 76 percent in the left.  Under 38 C.F.R. §§ 4.85, 4.86 these findings equate to Level I hearing in the right ear and Level III hearing in the left, and warrant a noncompensable rating.

In a May 2011 letter, the May 2010 private examiner again observed that the Veteran had difficulty hearing with any type of background noise.

At a July 2014 VA contract examination, puretone threshold testing showed the following:


1000
2000
3000
4000
Left
35
40
55
55
Right
35
40
45
45

This resulted in an average threshold loss of 41.25 decibels in the right ear and 46.25 decibels in the left ear.  Speech audiometry was tested using W22 word recognition and was 92 percent in the right ear and 96 percent in the left ear.  These findings equate to a Level I hearing loss bilaterally, which equates to a noncompensable evaluation.

At a January 2015 private examination, puretone threshold testing revealed the following:


1000
2000
3000
4000
Left
40
45
60
65
Right
35
50
55
65

The average threshold loss for the right and left ears was 51.25 and 52.5 decibels, respectively.  Maryland CNC speech discrimination was 100 percent in the right ear and 92 percent in the left.  Once again these findings equate to a Level I hearing loss bilaterally which warrants a noncompensable rating.

At the January 2015 hearing, the Veteran reported that he still had difficulty conversing with more than one person but noted, "Soon as I put the hearing aids in, I can detect all parts of the conversation."

As noted above, in April 2015, the Board denied the claim.  The Veteran appealed and in the January 2016 Order, the Court, pursuant to the Joint Motion for Partial Remand, vacated the denial.  The Joint Motion concluded that the Board erred because, in considering whether referral for an extraschedular rating was warranted, the Board failed to adequately discuss the effects of the Veteran's hearing loss on his functional capacity.  In addition, the Joint Motion instructed the Board consider whether the appellant should be provided with a medical examination that includes information concerning the functional effects caused by his hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

In Martinak, 21 Vet. App. at 447, the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

Subsequently, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist," and "VA has never adopted an interpretation to the contrary."

At the December 2009 VA examination, the examiner indicated that the Veteran had difficulty conversing with more than one person and would ask people to repeat themselves in meetings.  While the October 2010 VA and July 2014 VA contract examiners failed to specifically address any functional effects caused by his hearing loss disability, at the January 2015 hearing the Veteran again reported difficulty conversing with multiple people - a characterization nearly identical to the one in December 2009.  The private examiner made similar findings in May 2010 and May 2011.  Given the Federal Circuit's statement in Vazquez-Flores above, and the fact 

that evidence subsequent to December 2009 indicates that the functional effects have remained essentially unchanged since then, the absence of descriptions in more recent examination reports did not prejudice the Veteran and do mandate remand for a new examination.

The Board has considered the appellant's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  The most probative medical evidence as to the nature of the appellant's hearing loss are the audiometric findings, and those discussed above reveal that the appellant's hearing loss does not warrant a compensable rating.  

There is no probative medical evidence of record which indicates that the Veteran's measurable hearing loss was worse than that demonstrated at the examinations referenced above.  The medical findings on examination are of greater probative value than any lay allegation regarding the severity of his hearing loss and that his functional impairment is adequately reflected by those medical findings.  No higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code since there are specific diagnostic codes to evaluate hearing loss.  38 C.F.R. § 4.20; see Butts v. Brown, 5 Vet. App. 532 (1993).  Again, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenmann, 3 Vet. App. at 345.  Accordingly, the preponderance of the evidence is against the claim of entitlement to an initial compensable rating for bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral hearing loss disability. As indicated above, the Veteran reports a reduced ability to understand conversation with multiple people and difficulty with background noise.  The Board is of the opinion that the Rating Schedule measures and contemplates these aspects of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."  Id. 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of difficulty hearing and discriminating speech has been measured according to puretone averages and speech discrimination.  Referral of the claim for an increased rating for bilateral hearing loss disability for extraschedular consideration is not warranted.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has also considered whether a claim for a total disability based on individual unemployability has been raised.  While the Veteran has indicated that his hearing loss makes communication somewhat more difficult, he has not alleged that his hearing loss prevents him from employment.  As such, the Board finds that there is no claim pending regarding entitlement to individual unemployability.
 
In sum, there is no basis for assignment of an initial compensable rating for bilateral hearing loss.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


